Citation Nr: 1736775	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

The degenerative arthritis of the Veteran's lumbosacral spine had its onset during his active service.

CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the lumbosacral spine are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for a low back disability, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.

Merits

The Veteran asserts that he has a current low back disability that began when he hurt his back in basic training.  See June 2011 QTC Examination.  After a thorough review of the evidence, the Board finds that service connection for the currently diagnosed degenerative arthritis of the Veteran's lumbosacral spine is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the record establishes that the Veteran has been diagnosed as having degenerative arthritis of the lumbosacral spine.  See June 2011 QTC Examination records.  Such is sufficient to meet the requirements of Shedden element (1).  As for Shedden element (2), service incurrence, service treatment records (STRs) show complaints of lower back pain in-service in June 1982.  The Veteran was also assessed with latissimus dorsi strain.  On separation examination in May 1986, however, the Veteran was clinically normal with spine abnormalities.  In any event, as indicated, there is sufficient in-service evidence showing treatment for active signs of lower back problems.  

Lastly, with respect to the final element of the Shedden analysis, a nexus is established.  In this regard, the June 2011 QTC examiner diagnosed the Veteran with degenerative arthritis and opined that it is at least as likely as not that the lumbosacral strain (low back pain) had its etiology during the Veteran's military service.  The examiner based her opinion on examination of the Veteran and the Veteran's reported history of experiencing back pain in-service.  In August 2013, a second positive opinion was rendered by the Veteran's treating physician, who opined that it is more likely than not that the Veteran's injury in military has been a contributing factor to his current symptomatology and chronic back pain and that is likely that his current symptoms of pain and back problems are service connected.  See August 2013 Third Party Correspondence.  The treating physician based his opinion on his examination and treatment of the Veteran and review of the Veteran's STRs.  Accordingly, the Board finds that these opinions are sufficient to establish an etiological link between the current degenerative arthritis of the Veteran's lumbosacral spine and his active service.  

The Board acknowledges the July 2009 VA examination relied on heavily by the RO in its previous denials of this claim.  See February 2010 and July 2011 Rating Decisions.  In pertinent part, the July 2009 VA examiner opined that the Veteran's current "pain is much lower down than the documented in-service medical record and is not as likely as not, secondary to the condition documented during the term of service."  However, this opinion is inadequate for adjudication purposes as the examiner did not provide clear rationale.  Specifically, the examiner did not adequately explain how the Veteran's low back pain in-service was much higher up his spine than his current low back pain.  Thus, as the opinion is not adequate, it cannot serve as the basis for a denial of service connection.

Thus, the Board finds that the evidence for and against the claim for service connection for a low back disability is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran, and service connection for degenerative arthritis of the lumbosacral spine is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for degenerative arthritis of the lumbosacral spine is granted. 


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


